Scott, J.
I concur in the result, because I think the wife is estopped under the peculiar circumstances of this case from making any claim to the land in question as against an innocent purchaser; and the other appellants, by their direct acts and knowledge, are bound by the deeds executed by Sadler to the respondents. I also doubt whether the statute relating to the disposal of community lands by the husband should be held to apply where the wife did not become a resident of this state prior to the conveyance.